Citation Nr: 1009411	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-19 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under 38 U.S.C.A. § 1318.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971.  He died in March 2007.  The Appellant is his surviving 
spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The claim of service connection for the cause of the 
Veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The Veteran died in March 2007 and the death certificate 
lists the cause of death as multiorgan failure due to 
pneumonia and metastatic esophageal cancer.  At the time of 
his death, the Veteran was service-connected for 
posttraumatic stress disorder and diabetes mellitus.  

The Appellant has alleged that the multiorgan failure was due 
to service-connected diabetes mellitus.  As the record does 
not contain medical evidence after November 2006 or the 
terminal hospital report, the record does not contain 
sufficient competent evidence to decide the claim and further 
evidentiary development under the duty to assist is needed.  
38 C.F.R. § 3.159(c)(4)(i).  

A decision on the claim for dependency and indemnity 
compensation under 38 U.S.C.A. § 1318 is deferred until the 
claim of service connection for the cause of the Veteran's 
death is finally adjudicated. 




Accordingly, the case is REMANDED for the following action:

1.  Ask the Appellant to either submit 
or authorize VA to obtain on her behalf 
the records from Baylor All Saints 
Medical Center in Fort Worth, Texas, 
related to the Veteran's terminal 
hospitalization.  

2.  Obtain records from the Dallas, 
Texas VA Medical Center since November 
2006.

3.  On completion of the foregoing, the 
claim of service connection for the 
cause of the Veteran's death should be 
adjudicated.  If the decision remains 
adverse to the Appellant, then provide 
her and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
